DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is in response to the amendment filed 12 August 2022. Claims 12-18, 20, 24-28 and 31 have been amended. Claims 1-11 have been cancelled. Claims 32-33 have been added. Therefore, claims 12-33 are presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13, 15-17, 21-24, 27 and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hobson et al. (2010/0192957 A1).
Regarding claim 12, in figures 1, 4-5 and 14 Hobson discloses a nasal cannula (nasal cannula arrangement 30), comprising: a central body portion (face mount part 32 and manifold portion 35) comprising a cavity (the central body portion 32/35 has a cavity defined by its hollow interior, see fig. 14) and an inlet 59 that allows a flow of gases from a gas source (gas source unit 15) to enter the cavity (the gas source 15 supplies gases to the inlet 59 to be sent to the user 1, see fig. 1 and para. [0115] lines 1-4 para. [0181] lines 1-4), wherein two prongs (prongs 33 and 34) extend from the central body portion 32/35 (two prongs 33/34 are shown to extend from the central body portion 32/35, see fig. 14), at least one localized reduction in cross-sectional area comprising a ridge (scalloped shape 1402), wherein a cross-sectional shape of the ridge 1402 is asymmetrical (the ridge 1402 is shown to have an asymmetrical scallop shape, where the leading curve, closest to prong 33, has a greater increase in inclination than a trailing curve, closest to prong 34, see fig. 14 and para. [0182] lines 4-23), wherein at least a portion of the ridge 1402 is between the two prongs (the apex of the ridge 1402 is shown to be positioned between the two prongs 33/34, see fig. 14), wherein the at least one localized reduction in cross-sectional area changes the flow of gases downstream of the at least one localized reduction in cross-sectional area (the ridge 1402 of the localized reduction in cross-sectional area deflects the flow of gases from the inlet 59 toward the prongs 33/34, see para. [0182] lines 4-7).
Regarding claim 13, Hobson discloses that the ridge 1402 comprises a curved leading edge (the ridge 1402 includes a curved leading edge creating a twenty-two-degree angled slope, see fig. 14 and para. [0182] lines 8-14).
Regarding claim 15, Hobson discloses that the ridge 1402 comprises a convergent section (the ridge 1402 is shown to converge, from its curved leading edge and curved trailing edge, to a curved top, see fig. 14).
	Regarding claim 16, Hobson discloses that the at least one localized reduction in cross-sectional area comprise at least one ridge (the localized reduction in cross-sectional area is shown to comprise a ridge 1402 with a twenty-two-degree angled slope, see fig. 14 and para. [0182] lines 8-14).
Regarding claim 17, Hobson discloses that the ridge 1402 is off-centered relative to the prongs 33/34 (the ridge 1402 is shown to have its leading curve extend from the leftmost prong 33 such that the apex of the ridge 1402 is closer to the rightmost prong 34, see fig. 14 and para. [0182] lines 4-23).
Regarding claim 21, Hobson discloses that the ridge 1402 is located on an internal surface of a side wall of the central body portion 32/35 (the ridge 1402 is shown to be located on an internal surface of a side wall of the manifold 35 of the central body portion 32/35, see fig. 14 and para. [0182] lines 15-21).
Regarding claim 22, Hobson discloses that a width of the ridge 1402 varies (the ridge 1402 is shown to change in width due to having a curved leading edge with a greater incline than a curved trailing edge, see fig. 14 and para. [0182] lines 8-23).
Regarding claim 23, Hobson discloses that the flow of gases passes one of the two prongs 33/34 and the ridge 1402 before passing the other prong 33/34 (the flow of gases, entering from the inlet 59 flow into prong 33, the ridge 1402 then changing the flow of gases to subsequently enter prong 34, see fig. 14 and para. [0182] lines 4-23).
	Regarding claim 24, Hobson discloses everything as claimed, including the nasal cannula 30, central body portion 32/35, first prong 33 and second prong 34, cavity (see fig. 14), inlet 59, localized reduction in cross sectional area (see fig. 14) and ridge 1402 as recited in the rejection of claim 12. Hobson further discloses that the ridge 1402 is off-centered relative to the first prong 33 and second prong 34 (the ridge 1402 is shown to have its leading curve extend from the first prong 33 such that the apex of the ridge 1402 is closer to the second prong 34, see fig. 14 and para. [0182] lines 4-23).
Regarding claim 27, Hobson discloses that the cross-sectional shape of the ridge 1402 comprises a rounded projection (the ridge 1402 is shown to have a rounded apex projection, see fig. 14 and para. [0182] lines 4-23).
	Regarding claim 31, Hobson discloses everything as claimed, including the nasal cannula 30, central body portion 32/35, first prong 34 and second prong 33, cavity (see fig. 14), inlet 59, localized reduction in cross sectional area (see fig. 14) and ridge 1402 as recited in the rejection of claim 12. Hobson further discloses that the ridge 1402 comprises a gradient of slope and that an apex of the ridge is closer to the first prong 34 than the second prong 33 (the ridge 1402 is shown to have a gradient of slope of twenty-two-degrees, see para. [0182] lines 8-14, and the ridge 1402 has its leading curve extend from the second prong 33 such that the apex of the ridge 1402 is closer to the first prong 34, see fig. 14 and para. [0182] lines 4-23).
	Regarding claim 32, Hobson shows that a first central body portion cross-section is positioned upstream of the ridge 1402 and a second central body portion cross-section is positioned downstream of the ridge 1402, each of the first and second central body portion cross-sections being greater than a cross-sectional area defined by the at least one localized reduction in cross-sectional area, see the annotated fig. 14 of Hobson below.
Annotated fig. 14 of Hobson

    PNG
    media_image1.png
    527
    667
    media_image1.png
    Greyscale

	Regarding claim 33, Hobson discloses that the localized reduction in cross-sectional area changes the flow of gases downstream of the localized reduction in cross-sectional area such that a downstream gas pressure that is downstream of the localized reduction is lower than an upstream gas pressure that is upstream of the localized reduction (the downstream cross-section is more open than the localized reduction in cross-sectional area so that at least a portion of downstream gas pressure is higher than the gas pressure at the localized reduction in cross-sectional area but is also lower than the upstream gas pressure, see alternate annotated fig. 14 of Hobson below).

Alternate Annotated fig. 14 of Hobson

    PNG
    media_image2.png
    494
    660
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-15, 18-20, 24-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kooij et al. (2011/0067704 A1) in view of Hobson et al. (2010/0192957 A1).
Regarding claim 12, in figures 36-38 Kooij discloses a nasal cannula, comprising: a central body portion (barrel 1005 and tube connector 1104) comprising a cavity (the central body portion 1005/1104 has a cavity defined by its hollow interior, see fig. 38 and para. [0236], lines 1-6) and an inlet (portion of the tube connector 1104 of the central body portion 1005/1104 which receives a tube 1100 which supplies breathable gas to the user, see para. [0042], lines 1-11 and para. [0234], lines 1-7) allows a flow of gases from a gas source to enter the cavity (the inlet receives gas from a tube 1100 which supplies a breathable gas to the user, see para. [0042], lines 1-11 and para. [0156], lines 1-3), wherein two prongs (nasal prongs 1010) extend from the central body portion 1005/1104 (the two prongs 1010 are sown to extend from the central body portion 1005/1104, see fig. 38), wherein at least one localized reduction in cross-sectional area comprising a ridge (recessed circumferential area 1104a), wherein at least a portion of the ridge 1104a is positioned or configured to be positioned between the two prongs 1010 (the ridge 1104a is shown to be positioned between the two prongs 1010, see fig. 38), wherein the localized reduction in cross-sectional area 1104a lowers the gas flow rate of gases downstream of the localized reduction in cross-sectional area 1104a (the ridge 1104a acts as an obstacle when the gas flow, sent from tube 1100 toward the prongs 1010, impinges on the ridge 1104a, which therefore reduces the fluid flow rate at the rightmost prong 1010, the prong located next to the closed section of the central body portion 1005/1104, downstream of the leftmost prong 1010, or the prong closest to the tube 1100, see fig. 38).
Kooij lacks a detailed description of the ridge being asymmetrical.
However, in figures 4-5 and 14 Hobson teaches that a central body portion 32/35 for a cannula 30 has cavity with a localized reduction in cross-sectional area that comprises a ridge 1402 and that a cross-sectional shape of the ridge 1402 is asymmetrical (the ridge 1402 is shown to have an asymmetrical scallop shape, where the leading curve, closest to prong 33, has a greater increase in inclination than a trailing curve, closest to prong 34, see fig. 14 and para. [0182] lines 4-23). Therefore, it would have been an obvious matter of design choice to modify Kooij’s ridge to be asymmetrical, as taught by Hobson, since such a modification would have involved a mere change in the form or shape of a component and since the modified Kooij ridge would perform equally well in changing the flow of gases downstream of the at least one localized reduction in cross-sectional area, see para. [0182] lines 4-7 of Hobson. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 14, the modified Kooij device discloses that the ridge comprises a tapered leading edge (the ridge 1104a is shown to have an inclined tapered leading edge, see fig. 38 of Kooij).
Regarding claim 15, the modified Kooij device discloses that the ridge comprises one or more convergent (the ridge 1104a is shown to converge, from its tapered leading edge and tapered trailing edge, to a flat top, see fig. 38 of Kooij).
Regarding claims 18-19, the modified Kooij device discloses that the localized reduction in cross-sectional area is positioned on a manifold (tube connector 1104; the localized reduction in cross-sectional area is shown to be positioned on the manifold 1104, see fig. 38 and para. [0236] lines 1-4 of Kooij), the manifold positions the localized reduction in cross-sectional area between the two prongs when the manifold is received within the central body portion (the localized reduction in cross-sectional area is shown to be positioned between the two prongs 1010 when the manifold 1104 is inserted into the central body portion 1005/1104, see fig. 38 of Kooij).
Regarding claim 20, the modified Kooij device discloses everything as claimed including the manifold, but lacks a detailed description of the manifold connects to either end of the central body portion.
However, in an alternate embodiment shown in figure 34, Kooij teaches that the tube connector 1104 for a patient interface 1000 may be inserted into either side of the barrel 1005 of the patient interface 1005, a plug 1115 being inserted into the opposite end, see para. [0229], lines 1-17. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central body portion and manifold of Kooij’s device to have the manifold be switchable or received from either side of the central body portion such, as taught by an alternate embodiment of Kooij, to allow the user to select the entry side of the flow of breathable gas, see para. [0229], lines 12-14 of Kooij.
	Regarding claim 24, the modified Kooij device discloses everything as claimed, including the nasal cannula, central body portion, the first prong and second prong, cavity, inlet, localized reduction in cross sectional area and ridge as recited in the rejection of claim 12. The modified Kooij device further discloses that the ridge is off-centered relative to the first prong and second prong (the apex of the ridge 1402 is shown to be closer to the second prong 34, see fig. 14 and para. [0182] lines 4-23 of Hobson).
Regarding claim 25, Hobson teaches that the ridge 1402 is off-center relative to the first prong 33 and second prong 34 since the apex of the ridge 1402 is closer to the second prong 34 than the first prong 33, see fig. 14 and para. [0182] lines 4-23. 
The modified Kooji device is silent with regard to the ridge being positioned closer to the first prong, which is closest to the inlet, than the second prong.
However, in an alternate embodiment shown in figure 34, Kooij teaches that the tube connector 1104 for a patient interface 1000 may be inserted into either side of the barrel 1005 of the patient interface 1005, a plug 1115 being inserted into the opposite end, see para. [0229], lines 1-17. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the modified Kooji tube connector to be positioned on the right side of the modified Kooji barrel, as taught by the alternate embodiment of Kooji, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
The modified Kooji device discloses that the ridge is positioned closer to the first prong, which is closest to the inlet, than the second prong (the prong on the right-hand side is upstream relative to the prong on the left-hand side such that the right-hand prong is redefined as the first prong and the left-hand prong is redefined as the second prong, as taught by the alternate embodiment of Kooji; as the apex of the ridge 1402 is closer to the right-hand prong 34 than the left-hand prong 33, see fig. 14 and para. [0182] lines 4-23 of Hobson, the ridge 1402 is closer to the first prong 33, closest to the inlet, than the second prong 34).
Regarding claim 26, the modified Kooij device discloses that the ridge is positioned closer to the second prong, which is farthest from the inlet, than the first prong (the ridge 1402 is off-center relative to the first prong 33 and second prong 34 since the apex of the ridge 1402 is closer to the second prong 34 than the first prong 33, see fig. 14 and para. [0182] lines 4-23 of Hobson).
Regarding claim 26, the modified Kooij device discloses that the ridge is closer to the prong farthest from the inlet (the ridge 1104a is shown to be closer, to the second prong 1010 that is furthest from the inlet, in comparison to the tube 1100 which the ridge 1104a is furthest from, see fig. 38 of Kooij).
Regarding claim 27, the modified Kooij device discloses everything as claimed including the ridge, but lacks a detailed description of a cross-sectional shape of the ridge comprising a rounded projection.
However, in figure 14 Hobson teaches that the cross-sectional shape of the ridge 1402 comprises a rounded projection (the ridge 1402 is shown to have a rounded apex projection, see fig. 14 and para. [0182] lines 4-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kooij ridge’s cross-sectional shape with the rounded projection, as taught by Hobson, since such a modification would have involved a mere change in the form or shape of a component and since the modified Kooij ridge would perform equally well in changing the flow of gases downstream of the at least one localized reduction in cross-sectional area, see para. [0182] lines 4-7 of Hobson. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 29, the modified Kooij device discloses that the cross-sectional shape of the ridge is asymmetrical as recited in the rejection of claim 12 above.
Regarding claim 30, the modified Kooij device discloses a manifold (tube connector 1104, see fig. 38 of Kooij) receivable within the central body portion (the manifold 1104 is shown to be inserted into the barrel 1005 of the central body portion 1005/1104, see fig. 38 of Kooij), wherein the manifold comprises the at least one localized reduction in cross-sectional area (the localized reduction in cross-sectional area is shown to be positioned on the manifold 1104, see fig. 38 and para. [0236] lines 1-4 of Kooij).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kooij et al. and Hobson et al. as applied to claim 24 above, and further in view of Nielsen (5,740,799 A).
Regarding claim 28, the modified Kooij device discloses everything as claimed including the ridge, but lacks a detailed description of a cross-sectional shape of the ridge comprises a squared projection.
However, in figures 1-2 and 4 Nielsen teaches that a cannula 1 has a squared outer surface projection 7 can be used to reduce the flow area, see col. 2, lines 45-59 of Nielsen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kooij ridge’s cross-sectional shape with the squared outer surface, as taught by Nielsen, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. 
Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive. 
On page 6 lines 28-30, applicant argues “Hobson does not disclose the localized reduction in cross-sectional area; Hobson discloses a tapering cross-section that results in differing cross-sections at the two prongs”.
The argument is not well taken. The claim requires that a cross-section of the central body portion include a region which has a reduced cross-sectional area compared to other portions of the central body portion. Hobson shows a scalloped shaped ridge 1402 which is shown to reduce the cross-section of the central body portion as the such that the middle portion of the central body portion, having the ridge 1402, has a narrower cross-sectional area than the left and right sides of the central body portion having the prongs 33/34, see fig. 14 of Hobson. The ridge 1402 is shown to be asymmetrical, as required by claim 12, is shown to be off-center relative to the first prong 33 and the second prong 34, as required by claim 24, and is shown to have a gradient of slope, as required by claim 31, see fig. 14 of Hobson. The disclosure does not include special definitions for the localized reduction in cross-sectional area or ridge, only that the ridge “should not be taken as limiting, and any term that can convey an understanding of a localized reduction in cross-sectional area of the internal space of the cannula body 106, such as 'bump,' 'lump,' 'baffle,' 'rib,' or 'protrusion,' may be substituted”, see para. [0060] lines 7-10 of the applicant’s specification. Therefore, the rejection as recited in claims 12, 24 and 31 are maintained.
On page 8 lines 27-39, applicant argues “Applicant submits, however, that there is no rational basis in the prior art for making the asserted combination and that, even if made, the resulting construction would not teach the claimed configuration”.
The argument is not well taken. Kooji discloses the localized reduction in cross-sectional area including the ridge 1104a, which is shown to define a narrower cross-sectional area than the cross-section of the central body portion having the first prong 1010 and second prong 1010 (the first prong 1010 being shown to be on the left-hand side of the central body portion and the second prong 1010 being shown to be on the right-hand side of the central body portion). Kooji lacks a disclosure of the ridge being asymmetrical, as required by claim 12, or that the ridge is off-center relative to the first and second prongs, as required by claim 24. However, as explained in the above arguments, Hobson teaches that localized reduction in cross-sectional area includes a ridge that is asymmetrical and off-center relative to the first and second prongs. Since Kooji already discloses the localized reduction in cross-sectional area and since Kooji and Hobson are both concerned with providing a flow of gas to the prongs of a nasal cannula, one of ordinary skill in the art would have found it obvious to modify only the shape of Kooji’s localized reduction in cross-sectional area, rather than the shape of the entire central body portion, since changing the shape of the localized reduction of cross-sectional area is within the level of ordinary skill in the art and since the modified localized reduction in cross-sectional area would perform equally well in changing the flow of gas within the central body portion. Therefore, the rejection of claims 12 and 24, as recited above, are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785